Name: Commission Regulation (EC) No 2335/2002 of 23 December 2002 supplementing Council Regulation (EC) No 747/2001 as regards Community tariff quotas for tomatoes originating in Morocco
 Type: Regulation
 Subject Matter: Africa;  tariff policy;  trade;  international trade;  plant product
 Date Published: nan

 Avis juridique important|32002R2335Commission Regulation (EC) No 2335/2002 of 23 December 2002 supplementing Council Regulation (EC) No 747/2001 as regards Community tariff quotas for tomatoes originating in Morocco Official Journal L 349 , 24/12/2002 P. 0026 - 0027Commission Regulation (EC) No 2335/2002of 23 December 2002supplementing Council Regulation (EC) No 747/2001 as regards Community tariff quotas for tomatoes originating in MoroccoTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95(1), as amended by Commission Regulation (EC) No 786/2002(2), and in particular Article 5(1)(b) thereof,Whereas:(1) Regulation (EC) No 747/2001 opened the tariff quotas for imports into the Community of fresh tomatoes originating in Morocco, provided for in the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, and laid down detailed rules for managing them.(2) By Decision 2002/958/EC of 28 November 2002(3) the Council approved an Agreement in the form of an Exchange of Letters derogating temporarily, as regards the importation into the Community of tomatoes originating in Morocco, from agricultural Protocol No 1 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, hereinafter referred to as "the agreement". The agreement provides for the period from 1 November 2002 to 31 May 2003 and for imports into the Community of tomatoes originating in Morocco, for an increase in the volume of a tariff quota already existing under Regulation (EC) No 747/2001 and for the opening of a new tariff quota.(3) It is necessary to supplement Regulation (EC) No 747/2001 for the implementation, from 1 November 2002, of the arrangements provided for in the agreement.(4) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1For the period from 1 November 2002 to 31 March 2003, the Community tariff quota with the order No 09.1190, applicable to imports into the Community of fresh or chilled tomatoes of CN code 0702 00 00 originating in Morocco, and opened under Annex II to Regulation (EC) No 747/2001, is hereby increased by 6000 tonnes.Article 21. Provided total imports into the Community of tomatoes originating in Morocco do not exceed 156676 tonnes during the period from 1 October 2002 to 31 March 2003, the following tariff quota shall be opened by the Commission:>TABLE>2. The tariff quota referred to in paragraph 1 shall be managed by the Commission in accordance with Article 4 of Regulation (EC) No 747/2001.Article 3This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 November 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 December 2002.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 109, 19.4.2001, p. 2.(2) OJ L 127, 14.5.2002, p. 3.(3) OJ L 333, 10.12.2002, p. 21.